Citation Nr: 0335257	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1970, with service in Vietnam from September 1968 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied claims of entitlement to 
service connection for hearing loss, a seizure disorder, and 
post-traumatic stress disorder (PTSD).

In July 2003, the veteran submitted additional evidence 
directly to the Board, with a waiver of RO review of this 
evidence, hence this evidence will be considered below. 38 
C.F.R. § 20.1304 (2003).


REMAND

As regards the veteran's hearing loss, beginning in August 
1976, the veteran reported trouble with his right ear since 
service in Vietnam.  He related being in the army, but not in 
the front lines, with assignments driving trucks, with 
excessive noise exposure.  In a September 1976 VA Medical 
Consultation for an unrelated condition, the examiner 
indicated that the veteran's high pitched tinnitus in the 
right ear appears to have been related to very large exposure 
to extreme noise and concussion waves in Vietnam.  Service 
personnel records note his military occupation in Vietnam as 
maintenance mechanic and general vehicle repairman.

September 1976 audiometric testing found bilateral high 
frequency hearing loss; April 1984 audiometric test found a 
moderate high frequency (4000 - 8000 Hz) bilateral 
sensorineural hearing acuity loss, with test results noted as 
suggestive of end organ cochlear involvement; and February 
2001 audiology consult found mild bilateral sensorineural 
hearing loss through 2KHz, and severe hearing loss 
thereafter.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "a claimant 
may establish direct service connection for a hearing 
disability initially manifest several years after separation 
from service on the basis of evidence showing that the 
current hearing loss is causally related to injury or disease 
suffered in service." See Hensley v. Brown, 5 Vet. App. 155, 
161, 164 (1993).  Given the above findings, the Board finds 
that medical opinion may illuminate the issue as to whether a 
causal relationship exists between the current hearing loss 
and military service.

As regards the veteran's seizure disorder, the record shows 
that the veteran has a well documented history of treatment 
for seizures.  When seen in May 2000 for seizure disorder by 
his private treating neurologist, the veteran reported 
private post-seizure treatment in April 2000 at Thompson 
Memorial Hospital.  These treatment records are not in the 
claims file, and should be obtained if available, and 
associated with the claims folder.

As regards the claim for PTSD, the record reflects a well 
documented history of alcohol abuse reported in an August 
1976 treatment note, repeated detoxification programs, and a 
history of associated seizures.  In an April 1999 Initial 
Psychiatric Admission Assessment for an alcohol 
detoxification and rehabilitation program, a diagnostic 
impression of Axis I, alcohol intoxication, alcohol 
dependence was noted.  On a later April 1999 note, the 
clinical nurse reported that the veteran was non-service 
connected for PTSD, and had related that he was a combat 
veteran, and had dreams which were unpleasant and related to 
his military experiences.  

The veteran's psychiatric disability has since been variously 
described as moderate to severe depression (in May 2000 VA 
PTSD Clinic note); depressive and anxiety symptoms, PTSD 
combat-related (in June 2000 VA psychiatry progress note); 
PTSD non-combat related (in October 2001 PTSD Clinic Note); 
and in July 2002 NSC VA examination as AXIS I: major 
depressive disorder, single episode, severe with psychotic 
features; panic disorder with agoraphobia; tobacco use 
disorder, continuous and alcohol dependence in remission, 
PTSD, non-combat related, service-connected.  Since these 
diagnoses were performed primarily in connection with 
treatment for other non service-connected conditions, it is 
likely that the psychiatric symptoms did not receive the 
degree of scrutiny required under DSM-IV criteria.  The Court 
has held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one. Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

The veteran has also submitted a Certificate of Combat 
Service, which contains a service number that is different 
from that listed in his DD 214, and clarification of this 
discrepancy is required.

Additionally, during the pendency of this claim, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326) (2003). Except as specifically noted, the 
new regulations are effective November 9, 2000.

In January 2002, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that he 
was to send the requested information and evidence within 60 
days of the date of the letter.  Although the time limit for 
the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  In light of the fact that 
remand for additional evidentiary development is otherwise in 
order, the RO should also take corrective action relevant to 
the VCAA notice provided to the veteran.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
all requirements of the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.  

2.  The RO should obtain all identified 
evidence, to include post-seizure records 
of private hospitalization at Thompson 
Memorial Hospital in April 2000.

3.  The RO should obtain clarification of 
the discrepancy between the veteran's DD 
214 service number and that on the 
Certificate of Combat service from an 
appropriate source.

4.  The claims file should be sent to an 
appropriate 
examiner for evaluation of the veteran's 
hearing loss.  The examiner is asked to 
review the claims file and to note such 
review in the examination report.  The 
examiner should state an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not (i.e. a 
probability of more than 50 percent) that 
the current high frequency hearing loss 
is causally related to the veteran's 
asserted noise exposure in service. The 
veteran may be reexamined if necessary.

5.  The RO should arrange for an 
appropriate VA examination of the 
veteran's psychiatric disabilities.  The 
examiner must review the claims file and 
a copy of this Remand, and note such 
review in the examination report.  The 
examiner should reconcile the varying 
diagnoses, and provide a definitive 
diagnosis in accordance with DSM-IV 
criteria.

6.  The RO should afford the veteran an 
additional opportunity to submit more 
specific information relating to his 
alleged in-service stressors, such as 
approximate dates, specific locations of 
events, duty assignments, the names 
and/or ranks of any individuals killed or 
injured in each event, buddy statements, 
military or civilian police reports, 
letters or photographs taken while in the 
service, evidence of symptoms and 
treatment dated soon after service for 
the claimed disabilities.  The veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the claimed stressful events, 
and he must be as specific as possible 
because without such details, an adequate 
search for verifying information cannot 
be conducted. 

7.  After all additionally indicated 
development and procedural action has 
been satisfactorily completed, the RO 
should readjudicate the claims. If the 
benefits sought on appeal are not 
granted, the case should be returned to 
the Board, following completion of the 
usual appellate procedures.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs t
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



